Appeal from a decision of the Unemployment
Insurance Appeal Board, filed August 22, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant quit her job and gave two weeks’ notice. However, prior to the time she was scheduled to leave she turned in her keys. Claimant admitted that by doing so she no longer considered herself to be store manager. Therefore, the record indicates that claimant intended to remain on the payroll for two more weeks although she did not intend to perform her job duties as store manager. This conclusion, coupled with the fact that claimant left the store unattended one day, provides the requisite substantial evidence to support the Unemployment Insurance Appeal Board’s finding that claimant was terminated due to misconduct (see, Matter of Douglas [Hartnett], 143 AD2d 458).
Decision affirmed, without costs. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.